Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument


3.	Applicant’s arguments filed on August 13, 2021 have been fully considered but they are not persuasive.
Applicant’s argue on pages 12-13 of the response that the disclosure of Claim 1 is eligible because it is not directed to an abstract idea.
The examiner disagrees.  Applicant mentioned McRO’s limitation of  “producing accurate and realistic lip synchronization and facial expressions in animated character”, however, nothing in the limitation in claim 21 is corresponding to McRO’s limitation.
In McRO, if realistic lip synchronization and facial expressions in animated character is done by human artist it would take very long time, but computer animation can reduce processing time significantly.
	The examiner believed that clerk in the clothing store can 
analyze a first image of a first article of clothing to obtain color and pattern information;
locate a second article of clothing for pairing with the first article of clothing by: 
obtaining a plurality of possible matching articles of clothing from one or more databases selecting the second article of clothing from the plurality of possible matching articles of clothing based on the color and pattern information corresponding to the first article of clothing; 
Page 2 of 18provide, in association with the description of at least the second article of clothing in the matched pair of articles of clothing (to customer);
receive the feedback regarding the matched pair of articles of clothing (from customer); and 
modify, based on the feedback, future selections of matched articles of clothing (for the customer) 
as good as programed computer.

Therefore claim 21 is directed to the abstract idea of concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or Methods Of Organizing Human Activity (marketing or sales activities or behaviors; business relations, managing personal behavior or relationships or interactions between people), which the courts have found to be abstract.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-26, 28-33 and 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 21, 28 and 35 recite method, system, and program product reciting the steps of “analyze a first image of a first article of clothing …, locate a second article of clothing …, obtaining a plurality of possible matching articles …, selecting the second article of clothing…, … receive the feedback, and modify, based on the feedback, future selections”.  
This is similar to the abstract idea of concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or Methods Of Organizing Human Activity (marketing or sales activities or behaviors; business relations, managing personal behavior or relationships or interactions between people), which the courts have found to be abstract.  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   Claim 28 recites a “processor”, , and claim 21 recites a “non-transitory computer readable medium”.  These are generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities, and amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 21, 28 and 35 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Dependent claims  22-26, 29-33 and 36-40 depend either directly or indirectly from claims 21, 28  and 35 and include all the limitations of their respective base claims, and don’t add any additional elements or limitations which amount to significantly more than the abstract idea. Therefore these claims recite the same abstract idea as the independent claims that they depend from, and are rejected under similar rationale.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663